Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Aug. 20, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-20 and 31-33 are currently pending.
	Claims 1-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 21-30 are cancelled.
Claim 33 is new.
	Claims 14-20 and 31-33 have been considered on the merits. 

Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-20 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2014/0099709 A1) (ref. of record) as evidenced by Levenberg et al. (US 2014/0050766 A1) (ref. of record) in view of Bell et al. (US 5,891,558) (ref. of record).
claim 14, Presnell teaches a method of manufacturing a three-dimensional connective tissue construct for implant (tissue regeneration implant) (abstract and 0022).  With respect to the first recited step of claim 14, Presnell teaches bioprinting mesenchymal stem cells, endothelial cells and an additional cell type including fibroblasts or tissue-specific progenitor cells (scattering MSCs, endothelial cells and fibroblasts/tissue-specific progenitor cells (functional cells) (0005-0006, 0051-0054, 0066, 0094 and 0162-0163).  With respect to the second and third recited steps of claim 14, Presnell teaches providing a bio-ink which comprises biocompatible polymers and forms a scaffold (precursor of a biocompatible polymeric matrix) (0031 and 0092) and the polymer solidifies so that a solid composition containing a plurality of cells is formed (0074-0075 and 0081-0090).  With respect to the limitation that the polymeric matrix is re-absorbable and comprises collagen in claim 14, Presnell teaches that the matrix components and the extrusion compounds can include collagen and that collagen is a suitable hydrogel for forming the matrix (a precursor of a re-absorbable polymeric matrix) (0078, 0081, 0084, 0092, 0137 and 0154).  With respect to claims 15 and 16, Presnell teaches bioprinting mesenchymal stem cells with endothelial cells at a ratio ranging from 5:1 to 20:1 (this would give at least 80% mesenchymal cells and 20% endothelial cells) (0094-0095 and 0170).  With respect to claim 17, Presnell teaches bioprinting mesenchymal stem cells with fibroblasts (functional cells) at a ratio between 5:1 to 20:1 (this would give at least 80% mesenchymal cells and 20% fibroblasts) (0094 and 0096).  With respect to claim 20, Presnell teaches the mesenchymal stem cells are bone marrow-derived (0163).  With respect to claims 31 and 32, Presnell teaches the tissue regeneration implant including multi-potent cells (functional cells) that are tissue-claim 33, Presnell teaches the cells can be cardiomyocytes (0067).  
Presnell does not teach the method where the polymerization reaction is carried out in the presence of ammonium hydroxide vapor or where the biocompatible polymeric matrix is re-absorbable as recited in claim 14.  However, Bell teaches a similar method of manufacturing tissue regeneration implants by forming biopolymer foams or sponges (matrices) where a collagen solution is polymerized by exposure to an ammonium hydroxide vapor (abstract, Col. 8 lines 32-43 and Col. 21 lines 10-17).  Bell reports that the collagen sponges or foams are used as scaffolds for tissue repair since they have low immunogenicity and consist of a naturally occurring structural protein that which cells can attach, interact with and degrade (Col. 1 lines 12-15) and reports that the collagen sponges or foams are bio-absorbable in vivo (Col. 1 lines 18-19).  Additionally, Bell teaches the foams are seeded with tissue specific cells (Col. 1 lines 55-57).  In further support, Presnell teaches gelling of the gel in the tissue regeneration implant with the appropriate gelling agent and suitable gels to use include collagen (0083 and 0086).  In addition, Presnell teaches that in tissue engineering the goal is to seed living cells into biocompatible and, eventually, a biodegradable environment (0034).  Accordingly, one of ordinary skill in the art would understand from the disclosure of Presnell that it is desirable to have a biocompatible polymeric matrix that is re-absorbable.  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Presnell in such a way that the polymerization of the matrix is carried out in the presence of ammonium 
Presnell is silent with respect to the ratio of all three cells relative to each other and does not teach the method where the mesenchymal stem cells, endothelial cells and functional cells are in the implant at a 1:1:1 proportion, respectively as recited in claim 18.  Similarly, Presnell is silent with respect to the actual number of cells in the implant and does not teach the number of total cells in the biocompatible polymeric matrix is between 3 x105 and 9 x104 per mm3 as recited in claim 19.  Although Presnell does not teach the exact ratio of cells and ranges of cell concentrations recited in claims 18 and 19, respectively, one of ordinary skill in the art would recognize that the cell ratios and concentrations are result effective variables and that the cell ratios and concentration would be matter of routine optimization as evidenced by Presnell and 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Aug. 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Bell’s method teaches the use of ammonium hydroxide and collagen, but not in the presence of various cellular components (Remarks pg. 6 last para.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Presnell is being relied upon for the teaching of polymerizing the precursor to form a re-absorbable biocompatible polymeric matrix embedded with mesenchymal stem cells, endothelial cells and functional cells and where the matrix comprises collagen ( abstract, 0005-0006, 0022, 0031, 0051-0054, 0066, 0078, 0081, 0084, 0092, 0094, 0137, 0154,  and 0162-0163).  Bell is being relied upon for polymerizing collagen using ammonium hydroxide vapor (abstract, Col. 8 lines 32-43 and Col. 21 lines 10-17).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Presnell in such a way that the polymerization of the matrix is carried out in the presence of ammonium hydroxide vapor for the purpose being able to polymerize or gel the precursor of a biocompatible re-absorbable polymeric matrix which can be collagen and which is re-absorbable as taught by Bell.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that the conditions which the polymerization reaction are carried out by Bell would not allow the cellular components to retain viability after the hydrogel/matrix is formed (Remarks pg. 6-7 bridging para.).  However, this argument was not found to be persuasive, since the Applicant has not provided any evidence that if the polymerization reaction carried by Bell occurs in the presence of cells, the cells 
Applicant argues that in the previous Remarks filed on Dec. 21, 2020 and Feb. 11, 2021, they explained that Murphy only utilized chitosan and chitosan-collagen gels, Murphy teaches that collagen is slow to gel and that chitosan-based gels had the lowest cell viability of 93% and speculate that it is due to the treatment with ammonium hydroxide.  Applicant further argues based on the disclosure of Murphy, one of ordinary skill in the art would have been unlikely to choose a process that requires ammonium hydroxide as a crosslinking agent with a reasonable expectation of success (Remarks pg.  7 para. 2).  However, these arguments were not found to be persuasive, since the cells were still viable after treatment with ammonium and this further supports that combining the method of Bell, where ammonium hydroxide is used to gel or polymerize collagen in a tissue regeneration implants, with the method of Presnell, where polymerizing occurs in the presence of cells, should still maintain viable cells.  Furthermore, there is no teaching in the art stating that ammonium hydroxide vapor cannot be used on gels containing cells to aid in the polymerization of the gel.  
Applicant argues that the claimed method requires polymerization of the bio-compatible polymeric matrix in the presence of mesenchymal stem cells, endothelial cells, and functional cells and that the conditions in Bell are not conducive to retaining the viability of the cells in the hydrogel matrix, since Bell teaches to in order to achieve polymerization of the collagen foams in the presence of ammonium vapor the pH of the solution needs to be adjusted to neutral (Remarks pg. 7 last para.).  Applicant further argues that the manipulation of the pH would kill the cells in the solution and, therefore, 
Applicant argues that Bell teaches single and double density foams which are formed first and then seeded with cells, and does not matrices that are polymerized in the presence of the claimed three distinct types of cells (Remarks pg. 8 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Presnell is being relied upon for the teaching of polymerizing the precursor to form a re-absorbable biocompatible polymeric matrix embedded with mesenchymal stem cells, endothelial cells and functional cells and where the matrix comprises collagen ( abstract, 0005-
Applicant notes that in the Declaration, Dr. Arciniegas explains the claimed method surprising results in gels with a cell viability of close to 100% and a gel stability of 28 days (Remarks pg. 8 para. 3).  Dr. Arciniegas states that they have recently published a paper, referred to as “Lopez”, where they show that the properties of the biogels made using the claimed method result in nearly 100% viability of cells for as long as 28 days as demonstrated in Fig. 6 (Declaration para. 9).  Dr. Arciniegas states that the results in the Lopez paper show surprising results when the gels are subjected to ammonium hydroxide vapors they have a gel stability of at least 28 days and a cell viability of close to 100% (Declaration para. 10).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the gels have a stability of at least 28 days In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although, the data in Lopez shows that when the biogels are made as disclosed, the gels exhibit a cell viability of close to 100% and a gel stability of 28 days, the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for generating the data in Lopez.  Specifically, the method in the Lopez uses particular cells (i.e. rat mesenchymal stem cells, cardiomyocytes and endothelial cells) and the cells were resuspended in rat tail type I collagen which was poured into PETG bases (pg. 3-4).  It is unclear if the same effects would be achieved under different conditions.  Additionally, it is unclear what the exact components and concentrations of the components of implant or scaffold disclosed in Lopez.  It appears that the scaffold is made entirely from type I collagen and cells.  Claim 1 recites a method where mesenchymal stem cells, endothelial cells and functional cells are scattered and are embedded in a re-absorbable polymeric matrix comprises collagen.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.